Citation Nr: 1336713	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-07 658	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to a compensable rating prior to February 10, 2012, and in excess of 60 percent from February 10, 2012, for dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue was remanded by the Board in January 2012.  Following the Board's requested development, in an October 2012 rating decision, the Appeals Management Center (AMC) awarded an increased rating of 60 percent effective from February 10, 2012.  


FINDING OF FACT

In a statement received by the Board in October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for an increased rating for dermatitis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a compensable rating prior to February 10, 2012, and in excess of 60 percent from February 10, 2012, for dermatitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal for a compensable rating prior to February 10, 2012, and in excess of 60 percent from February 10, 2012, for dermatitis.  See statement received in October 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a compensable rating prior to February 10, 2012, and in excess of 60 percent from February 10, 2012, for dermatitis is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


